Exhibit 10.2

FORM OF

NON-QUALIFIED STOCK OPTION AGREEMENT

«Insert Date»

«FirstName» «LastName»

«Title»

Valassis Communications, Inc.

19975 Victor Parkway

Livonia, MI 48152

Dear Mr. / Ms. «LastName»:

This Agreement confirms the grant of a non-qualified stock option to you
effective as of «Insert Date» (the “Grant Date”) under the Valassis
Communications, Inc. 2008 Omnibus Incentive Compensation Plan, as the same may
be amended from time to time (the “Plan”), upon the following terms and
conditions. Capitalized terms used in this Agreement, but not defined herein,
shall have the meanings set forth in the Plan.

1. Grant of Option. Valassis Communications, Inc. (the “Company”) hereby grants
to you an option (the “Option”) to purchase an aggregate of «Insert Share
Amount» shares of common stock of the Company (the “Common Shares”) at a per
share purchase price equal to             Dollars and             Cents ($XX.XX)
(the “Purchase Price”), which represents the Fair Market Value of a Common Share
on the Grant Date. This Option is a non-qualified stock option.

2. Times of Exercise and Term of the Option.

(a) Except as otherwise provided in this Agreement, the Option shall be vested
and exercisable as follows, subject to you remaining continuously employed by
the Company, a Subsidiary, or an Affiliate on the applicable vesting date:

[INSERT VESTING SCHEDULE]

[Except as otherwise provided in this Agreement, the Option shall also vest in
accordance with the following stock performance targets for the Common Shares:
one third of the Option shall vest upon the Common Shares achieving a market
price of             Dollars ($XX.XX) per share, which represents
            Dollars ($XX.XX) greater than the Fair Market Value of the Common
Shares on the Date of Grant; one-third of the Option shall vest upon the Common
Shares achieving a market price of             Dollars ($XX.XX) per share, which
represents             Dollars ($XX.XX) greater than the Fair Market Value of
the Common Shares on the Date of Grant; and the remaining one-third of the
Option shall vest upon the Common Shares achieving a market price of
            Dollars ($XX.XX) per share, which represents             Dollars
($XX.XX) greater than the Fair Market Value of the Common Shares on the Date of
Grant; provided, however, that in no event shall an option be exercised for the
first six (6) months following a Date of Grant; provided, further, that such
market price targets are achieved within three years from the Date of Grant.]1

 

1 To be included in certain grants.



--------------------------------------------------------------------------------

 

«FirstName» «LastName»

«Insert Date»

Page 2

 

(b) Notwithstanding Paragraph 2(a), subject to Paragraphs 2(c), 3, and 13
hereof, the Option, to the extent unvested and outstanding (in accordance with
the terms hereof), shall become fully vested and exercisable upon:

(i) a Change in Control, if you remain continuously employed on the effective
date of a Change in Control with the Company, a Subsidiary, an Affiliate, or
such other Person that acquires more than 50% of the combined voting power of
the Company’s then outstanding securities in connection with such Change in
Control, or

(ii) a termination of your employment with the Company and its Subsidiaries and
Affiliates under the following conditions:

 

  (A) by reason of death or Disability (as “Disability” is defined in your
employment agreement with the Company, a Subsidiary, or an Affiliate; if no
“Disability” definition exists in your employment agreement (or no employment
agreement exists), a Disability shall be deemed to occur if you are absent from
your duties with the Company, a Subsidiary, or an Affiliate for a period of at
least 180 days during any 12 month period as a result of incapacity due to a
mental or physical illness, as determined solely in the discretion of the
Committee);

 

  (B) by the Company other than for Cause (as “Cause” is defined in your
employment agreement with the Company, a Subsidiary, or an Affiliate; if no
“Cause” definition exists in your employment agreement (or no employment
agreement exists), Cause shall have the following meaning: (1) conviction of any
felony or misdemeanor; (2) violation of any Company policy, including, but not
limited to, the Company’s Drug and Alcohol policies, code of conduct, and/or
employee handbook; (3) the commission of any act detrimental to the best
interests or reputation of the Company; (4) the failure to follow the reasonable
directives of your supervisory personnel; or (5) the failure to meet applicable
performance standards);

 

  (C) by you for Good Reason (if and only if termination for Good Reason is
permitted under your employment agreement with the Company, a Subsidiary, or an
Affiliate and only to the extent defined in your employment agreement); or



--------------------------------------------------------------------------------

 

«FirstName» «LastName»

«Insert Date»

Page 3

 

  (D) by reason of your retirement under the Valassis Employees’ Retirement
Savings Plan.

(c) Notwithstanding Paragraphs 2(a) and 2(b)(ii), subject to Paragraphs 2(b)(i),
3 and 13 hereof, if your employment with the Company and its Subsidiaries and
Affiliates terminates for any reason other than “Cause” (as defined above) and
if, as of such termination of employment, the sum of your age plus your years of
service with the Company and its Subsidiaries and Affiliates (including partial
years of age and service), as determined by the Company’s employment records,
equals or exceeds seventy-five (the “Rule of 75 Termination”), then the Option,
to the extent unvested and outstanding (in accordance with the terms hereof),
shall continue to vest in accordance with Paragraph 2(a) above, notwithstanding
your termination of employment (and shall not be eligible to become fully vested
and exercisable in accordance with Paragraph 2(b)(ii)); provided that such
Option, to the extent unvested and outstanding (in accordance with the terms
hereof), shall become fully vested and exercisable upon a subsequent Change in
Control.

(d) If you choose to exercise the Option for less than the entire vested portion
of the Option, you may exercise the remaining vested portion of the Option at
any subsequent time or times during the term of the Option. The Option shall
expire in its entirety on the             anniversary of the Grant Date (the
“Option Expiration Date”) subject to earlier termination as hereinafter provided
in Paragraphs 3 and 13 below. The Option shall not be exercised for fractional
shares.

3. Certain Exercise Requirements. The Option is exercisable by you only while
you are in the employ of the Company, a Subsidiary, an Affiliate, or, if
applicable, such other Person that acquires more than 50% of the combined voting
power of the Company’s then outstanding securities in connection with a Change
in Control, provided that (i) except as otherwise provided below, upon
termination of your employment, the Option, to the extent vested and exercisable
as of such termination, shall be exercisable by you for a period of six
(6) months following the date of such termination, but in no event beyond the
Option Expiration Date, or (ii) if your employment terminates for any reason
other than “Cause” (as defined above) and if, as of such termination of
employment, you qualify for a Rule of 75 Termination under Paragraph 2(c) above
(or you otherwise would have qualified for a Rule of 75 Termination under
Paragraph 2(c) had the Option not become fully vested and exercisable upon a
Change in Control in accordance with Paragraph 2(b)(i), in which case you shall
be deemed to qualify for a Rule of 75 Termination for purposes of this Paragraph
3(ii)), then the Option shall continue to be exercisable by you following the
date of such termination of employment, but in no event beyond the Option
Expiration Date. Notwithstanding any other provision of this Agreement to the
contrary, if your employment with the Company and its Subsidiaries and
Affiliates is terminated by the Company for Cause, then the Option, whether or
not vested and exercisable, shall be immediately forfeited by you, with no
consideration due to you.



--------------------------------------------------------------------------------

 

«FirstName» «LastName»

«Insert Date»

Page 4

 

4. Manner of Exercise.

(a) To exercise this Option, you must follow the Company’s established exercise
procedures. These procedures currently require an optionee to initiate their
exercise by logging onto their account at www.retireonline.com or by calling
JPMorgan at 1-800-345-2345. All Rule 144 or 16(b) officers should contact
Mellon’s Executive Services Group at 1-800-851-1982 to initiate their exercise.
Please direct any exercise inquiries to the Accounting Department (Mary Stencel,
ext. 14953 or Linda Schalek, ext. 14976).

(b) In the event you choose not to do a “cashless exercise” (a simultaneous
purchase and sale of the Common Shares underlying the vested portion of the
Option) and, instead, choose to exercise the vested portion of the Option and
hold the Common Shares received upon exercise pending a future decision to sell,
you must accompany your notice of exercise with shares of Stock (whether then
owned by you or issuable upon exercise of the Option) having a Fair Market Value
equal to the purchase price or consideration of cash and Stock and/or with cash,
check, draft, money order, or wire transfer made payable to the order of the
Company for the full amount of the Purchase Price for the Common Shares to be
purchased within three business days of such notice.

5. Withholding Taxes.

(a) You acknowledge that you will consult with your personal tax advisor
regarding the federal, state and local tax consequences of the Option grant, any
exercise thereof, and any other matters related to this Agreement. You are
relying solely on your advisors and not on any statements or representations of
the Company or any of its agents. You understand that you are responsible for
your own tax liability that may arise as a result of this Option grant, any
exercise thereof, or any other matters related to this Agreement.

(b) In order to comply with all applicable federal, state or local income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all income and payroll taxes, which are your sole and absolute
responsibility, are withheld or collected from you at the minimum required
withholding rate.

(c) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, in the discretion of the Committee, you
may elect to satisfy any applicable tax withholding obligations arising from the
exercise of the Option by:

 

  (i) delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company);

 

  (ii) having the Company withhold a portion of the Shares having a Fair Market
Value equal to the amount of the minimum statutory withholding obligations;

 

  (iii) delivering to the Company shares of Stock having a Fair Market Value
equal to the amount of such taxes. The Company will not deliver any fractional
Share but will pay, in lieu thereof, the Fair Market Value of such fractional
Share. Your election must be made on or before the date that the amount of tax
to be withheld is determined; or



--------------------------------------------------------------------------------

 

«FirstName» «LastName»

«Insert Date»

Page 5

 

  (iv) using such other methods of payment that the Committee, in its
discretion, deems appropriate from time to time.

6. Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any Common Shares purchased upon the exercise of
the Option or portion thereof prior to fulfillment of all of the following
conditions:

(a) The admission of such Common Shares to listing on all stock exchanges on
which such Common Shares are then listed;

(b) The completion of any registration or other qualification of such Common
Shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(d) The receipt by the Company of full payment for such Common Shares, including
payment of any applicable withholding tax (subject to any minimum statutory
withholding limits).

7. Incorporation of Plan Provisions. This Agreement is made pursuant to the Plan
and is subject to all the terms and provisions of such Plan as if the same were
fully set forth herein. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the Plan shall control.

8. Shareholder Rights. You shall not be, nor have any of the rights or
privileges of, a holder of Common Shares in respect of any Common Shares
purchasable upon the exercise of the Option, including any rights regarding
voting or payment of dividends, unless and until a certificate representing such
Common Shares has been delivered to you or a book-entry registration for such
Common Shares has been made in your name or in the names of your legal
representatives, beneficiaries, or heirs, as applicable.

9. Option Not Transferable. The Option may not be sold, pledged, assigned or
transferred in any manner unless and until the Common Shares underlying the
Option have been issued and all restrictions applicable to such Shares have
lapsed. Notwithstanding the foregoing, the Option may be transferred (a) by will
or the laws of descent and distribution or (b) to a family member (as defined in
the Form S-8 Registration Statement under the Securities Act of 1933) as a gift
or by a domestic relations order, only if, in each case, the transferee executes
a written consent to be bound by the terms of this Agreement. Neither the Option
nor any interest or right therein shall be liable for your debts, contracts or
engagements or your successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge,



--------------------------------------------------------------------------------

 

«FirstName» «LastName»

«Insert Date»

Page 6

 

encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11. Entire Agreement. This Agreement represents the complete understanding with
respect to the Option granted hereunder and supersedes and cancels all prior
written or oral agreements and understandings relating to the terms of this
Agreement and the Option.

12. Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

13. Conditions to Qualify for Rule of 75 Termination; Forfeiture. You shall not
be eligible to qualify for the special provisions herein attributable to the
Rule of 75 Termination in respect of the Option unless, during the period
beginning with the Grant Date and ending on the earlier of (i) the date on which
the Option expires in accordance with the terms hereof or (ii) the date on which
the Option is exercised in full (the “Restriction Period”), you satisfy all of
the following conditions:

(a) You do not offer or sell any products or services that compete in any market
with the businesses of the Company, any Subsidiary, or any Affiliate;

(b) You do not render services to any firm, person or corporation that competes
in any market with the businesses of the Company, any Subsidiary, or any
Affiliate (each a “Competitor”);

(c) You do not have any interest, direct or indirect, in any Competitor;
provided, however, that ownership of five percent or less of any class of debt
or equity securities which are publicly traded securities shall not be a
violation of this condition; and

(d) You do not, directly or indirectly, (i) solicit any employee of the Company,
any Subsidiary, or any Affiliate with a view to inducing or encouraging such
employee to leave the employ of the Company, a Subsidiary, or an Affiliate,
respectively, for the purpose of being hired by you or any employer affiliated
with you, or (ii) solicit, take away, attempt to take away, or otherwise
interfere with the business relationship between the Company, any Subsidiary, or
any Affiliate and any of its respective customers.

Notwithstanding any other provision in this Agreement to the contrary, in the
event of a breach of this Paragraph 13 during the Restriction Period, then the
Option, to the extent it remains unexercised and otherwise continues to vest
and/or remains exercisable due solely to the application of the Rule of 75
Termination under Paragraphs 2(c) and/or 3 hereof, respectively, shall terminate
automatically on the date on which you first breached this Paragraph 13.



--------------------------------------------------------------------------------

 

«FirstName» «LastName»

«Insert Date»

Page 7

 

14. Miscellaneous. This Agreement: (a) shall be binding upon and inure to the
benefit of any successor of the Company and your successors, assigns and estate,
including your executors, administrators and trustees; (b) shall be governed by
the laws of the State of Delaware and any applicable laws of the United States;
and (c) may not be amended except in writing. It is intended that this Option
grant will be exempt from Section 409A of the Code. However, nothing in the
Agreement shall be construed to result in a guarantee of this tax treatment, and
you shall be responsible for all of your federal, state and local taxes (and any
related liabilities). All actions or proceedings arising out of, or related to,
this Agreement shall be brought only in an appropriate federal or state court in
Michigan and the Parties hereby consent to the jurisdiction of such courts over
themselves and the subject matter of such actions or proceedings.

To confirm your acceptance of the foregoing, please sign and return this
Agreement to Todd L. Wiseley, General Counsel, Senior Vice President,
Administration and Secretary, Valassis Communications, Inc., 19975 Victor
Parkway, Livonia, Michigan, 48152.

 

VALASSIS COMMUNICATIONS, INC. By:  

 

  Todd L. Wiseley   General Counsel, Senior Vice President, Administration and
Secretary

 

AGREED:

 

«Insert Name» Date:  

 